DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 and 5-10 are pending wherein claims 1 and 8 are amended and claim 8 is withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 1-2, 5-6 and 9-10 under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. (US 2008/0166258) is withdrawn in view of the Applicant’s amendment to claim 1. The previous rejection of claims 1-3, 5-7 and 9-10 under 35 U.S.C. 103 as being unpatentable over Ueta et al. (US 2003/0164213) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1-3, 5-7 and 9-10 are allowed.
Claims 1-3, 5-7 and 9-10 are allowable for the reasons as set forth in the Office Action of April 5, 2021. 
Rejoinder
Claims 1-3, 5-7 and 9-10 are directed to an allowable nickel-base alloy. Pursuant to the procedures set forth in MPEP §821.04(b), claim 8, directed to a method for manufacturing a nickel based alloy, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. 

Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 8, claim 1, drawn to a nickel base alloy has been deemed allowable and claim 8 is drawn to the method of making an allowable nickel base alloy and is therefore deemed allowable as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796